IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-1358

                              Filed: 20 September 2016

Burke County, Nos. 12 CRS 050476, 001931

STATE OF NORTH CAROLINA

             v.

ANTHONY MAURICE ROBINSON, Defendant.


      On writ of certiorari to review judgments entered on or about 6 July 2015 by

Judge Jeffrey P. Hunt in Superior Court, Burke County. Heard in the Court of

Appeals 26 April 2016.


      Attorney General Roy A. Cooper III, by Assistant Attorney General Joseph L.
      Hyde, for the State.

      Hollers & Atkinson, by Russell J. Hollers III, for defendant-appellant.


      STROUD, Judge.


      Defendant Anthony Maurice Robinson appeals from the judgments entered on

his plea of guilty to one count of attempted statutory rape consolidated with one count

of attempted statutory sex offense and one count of indecent liberties with a minor

child. Defendant contends that the trial court erred in sentencing him as a prior

record level IV offender and in finding that he had been convicted of an offense

against a minor as a basis for imposing its sex offender registry and satellite-based

monitoring orders. Defendant seeks the judgments against him to be vacated and
                                         STATE V. ROBINSON

                                          Opinion of the Court



remanded for new hearings. We affirm in part and remand in part to the trial court

for the correction of clerical errors.

                                         I.      Background

       On 6 July 2015, defendant pled guilty pursuant to a plea agreement to one

count of attempted statutory rape consolidated with one count of attempted statutory

sex offense and one count of indecent liberties with a minor child. The State provided

a factual summary to the court noting that defendant, age 39 at the time, and Rachel,1

age 13 at the time, met through a mutual friend in December 2011. The two began a

sexual relationship, in which they engaged in multiple instances and various forms

of sexual contact over two months. This relationship continued until February 2012,

when Rachel’s mother discovered text messages between Rachel and defendant on

Rachel’s phone as well as a letter from Rachel to defendant expressing her love for

him and desire to bear his child.

       Defendant stipulated to a prior record level worksheet presented by the State

which listed defendant’s prior convictions in North Carolina. The worksheet showed

a total of 11 points, including 9 points from North Carolina convictions and 2 points

for a Michigan conviction, so defendant was a prior record level IV offender for

sentencing purposes. During his plea colloquy, defendant again stipulated to the

calculation and his status as a prior record level IV offender.



       1   A pseudonym is used to protect the identity of the minor child.

                                                  -2-
                                  STATE V. ROBINSON

                                      Opinion of the Court



       The trial court sentenced defendant in the presumptive range to consecutive

terms, a minimum of 190 and a maximum of 288 months imprisonment for the

consolidated attempted statutory rape and sex offense charges, followed by a

minimum of 20 months and a maximum of 33 months imprisonment for the charge

of indecent liberties with a minor child. Defendant was further ordered upon release

to register as a sex offender and to enroll in satellite based monitoring (“SBM”), both

for the remainder of his natural life.

       On or about 13 July 2015, defendant filed a pro se written notice of appeal, but

defendant’s notice failed to designate the judgment or order from or the court to which

the appeal was taken, failed to provide certificate of service on the State, and was not

signed by defendant. On 27 January 2016, defendant filed a petition for writ of

certiorari seeking review of his prior record level calculation for sentencing purposes

and the judgment committing him to sex offender registry and SBM for the rest of his

natural life.

                                II.       Right to Appeal

       We must first determine whether defendant has a right to appeal his prior

record level calculation or the SBM order. “ ‘A defendant’s right to appeal in a

criminal proceeding is purely a creation of state statute. Furthermore, there is no

federal constitutional right obligating courts to hear appeals in criminal

proceedings.’ ” State v. Singleton, 201 N.C. App. 620, 623, 689 S.E.2d 562, 564



                                             -3-
                                   STATE V. ROBINSON

                                   Opinion of the Court



(2010)(quoting State v. Pimental, 153 N.C. App. 69, 72, 568 S.E.2d 867, 869 (2002))

(brackets omitted). N.C. Gen. Stat. § 15A-1444(a2)(1) (2015) provides, in pertinent

part:

             (a2) A defendant who has entered a plea of guilty . . . to a
             felony . . . in superior court is entitled to appeal as a matter
             of right the issue of whether the sentence imposed:

                    (1) Results from an incorrect finding of the
                    defendant’s prior record level under G.S. 15A-
                    1340.14 or the defendant’s prior conviction
                    level under G.S. 15A-1340.21.

A plea of guilty to a felony does not extinguish a defendant’s right to appeal, but that

right “is not without limitations.” State v. Hamby, 129 N.C. App. 366, 369, 499 S.E.2d
195, 196 (1998). “If a defendant who has pled guilty does not raise the specific issues

enumerated in subsection (a2) and does not otherwise have a right to appeal, his

appeal should be dismissed.” Id.

        Here, defendant pled guilty to the charged offenses pursuant to a plea

arrangement. Yet defendant does not seek to appeal his guilty plea but rather he

seeks review of his prior record level calculation and sentencing based upon that

calculation. Defendant gave timely, though imperfect, written notice of appeal. He

then filed a petition for certiorari, which we address below. But defendant did have

a right to appeal his prior record level calculation pursuant to N.C. Gen. Stat. § 15A-

1444(a2)(1) despite his guilty plea since defendant contends that his prior record level

was calculated erroneously. See State v. Mungo, 213 N.C. App. 400, 403-04, 713


                                          -4-
                                 STATE V. ROBINSON

                                  Opinion of the Court



S.E.2d 542, 544-45 (2011) (holding the defendant had a right to appeal the calculation

of his prior record level pursuant to N.C. Gen. Stat. § 15A-1444(a2)(1)).

      Regarding defendant’s right to appeal the trial court’s SBM order, this Court

has held that such “proceedings are not criminal actions, but are instead a civil

regulatory scheme.” State v. Brooks, 204 N.C. App. 193, 194, 693 S.E.2d 204, 206

(2010) (quotation marks and brackets omitted).           “As the SBM order is a final

judgment from the superior court, we hold that this Court has jurisdiction to consider

appeals from SBM monitoring determinations under N.C. Gen. Stat. § 14-208.40B

pursuant to N.C. Gen. Stat. § 7A-27.” Singleton, 201 N.C. App. at 626, 689 S.E.2d at

566. Defendant seeks to appeal the trial court’s SBM order against him because he

contends that the order was based on an erroneous finding. Despite the fact that

defendant pled guilty, we recognize, as we did in Singleton, defendant’s right to

appeal the trial court’s SBM order pursuant to N.C. Gen. Stat. § 7A-27 (2015).

      “[T]his Court has generally granted certiorari under N.C.R. App. P. 21(a)(1)

when a defendant has pled guilty but lost the right to appeal the calculation of [his]

prior record level through failure to give proper oral or written notice.” State v.

Gardner, 225 N.C. App. 161, 165, 736 S.E.2d 826, 829 (2013). Furthermore, this

Court has recognized the right of a defendant to appeal from an SBM order and

granted certiorari when a defendant failed to give proper notice of appeal pursuant

to Rule 3 of the North Carolina Rules of Appellate Procedure. Brooks, 204 N.C. App.



                                         -5-
                                  STATE V. ROBINSON

                                      Opinion of the Court



at 195, 693 S.E.2d at 206 (“N.C.R. App. P. 3(a) requires that a party file notice of

appeal with the clerk of superior court and serve copies thereof upon all other

parties.” (Quotation marks and brackets omitted)).

      Defendant’s failure to file proper notice of appeal would necessitate the

dismissal of his appeal despite this Court’s recognition of defendant’s right to appeal

in this matter. Therefore, “[i]n the interest of justice, and to expedite the decision in

the public interest,” we grant defendant’s petition for writ of certiorari and address

the merits of both issues on appeal. Brooks, 204 N.C. App. at 195, 693 S.E.2d at 206.

                                II.       Prior Record Level

      Defendant first argues that the trial court erred by sentencing him as a prior

record level IV offender since the State failed to provide information to the trial court

as to whether defendant’s prior Michigan conviction for failure to register as a sex

offender was classified as a felony or a misdemeanor in Michigan or if it was

substantially similar to a North Carolina felony. Had the Michigan conviction not

been counted as a Class I felony, defendant would have been considered a prior record

level III offender with nine prior record level points for sentencing purposes.

Defendant claims the trial court erred and requests his case be remanded for

resentencing. We disagree.

             We review the calculation of an offender’s prior record level
             as a conclusion of law that is subject to de novo review on
             appeal. It is not necessary that an objection be lodged at
             the sentencing hearing in order for a claim that the record


                                             -6-
                                 STATE V. ROBINSON

                                  Opinion of the Court



             evidence does not support the trial court’s determination of
             a defendant’s prior record level to be preserved for
             appellate review.

Mungo, 213 N.C. App. at 404, 713 S.E.2d at 545 (quotation marks and brackets

omitted).

      When considering convictions from other jurisdictions for calculation of a

defendant’s prior record level, the trial court must consider them as follows:

             Except as otherwise provided in this subsection, a
             conviction occurring in a jurisdiction other than North
             Carolina is classified as a Class I felony if the jurisdiction
             in which the offense occurred classifies the offense as a
             felony, or is classified as a Class 3 misdemeanor if the
             jurisdiction in which the offense occurred classifies the
             offense as a misdemeanor. If the offender proves by the
             preponderance of the evidence that an offense classified as
             a felony in the other jurisdiction is substantially similar to
             an offense that is a misdemeanor in North Carolina, the
             conviction is treated as that class of misdemeanor for
             assigning prior record level points. If the State proves by
             the preponderance of the evidence that an offense classified
             as either a misdemeanor or a felony in the other
             jurisdiction is substantially similar to an offense in North
             Carolina that is classified as a Class I felony or higher, the
             conviction is treated as that class of felony for assigning
             prior record level points. If the State proves by the
             preponderance of the evidence that an offense classified as
             a misdemeanor in the other jurisdiction is substantially
             similar to an offense classified as a Class A1 or Class 1
             misdemeanor in North Carolina, the conviction is treated
             as a Class A1 or Class 1 misdemeanor for assigning prior
             record level points.

N.C. Gen. Stat. § 15A-1340.14(e) (2015).




                                           -7-
                                    STATE V. ROBINSON

                                     Opinion of the Court



       Neither the State nor defendant proved or attempted to prove that the

Michigan conviction was substantially similar to a North Carolina felony or

misdemeanor, respectively, and neither brief attempts to argue that point. The State

did not seek to prove that the Michigan conviction was substantially similar to a

North Carolina felony of a higher class in defendant’s prior record level calculation.

Thus, the State chose to use the prior Michigan conviction at the default level as a

Class I felony for the purpose of calculating defendant’s prior record level. Therefore,

we only review whether the trial court erred in calculating defendant’s prior record

level in considering the Michigan conviction as a Class I felony.

       Defendant’s argument arises entirely from the way that the Michigan crime is

listed on the worksheet. The worksheet includes a typed list of 15 North Carolina

convictions, with all but one identified in the last column of the list -- entitled “Class”

-- as either F, A1m, 2m, 3m, 1t, or 2t.2 These abbreviations indicate the class of the

offense, respectively: felony; misdemeanor class A1, 2, or 3; and misdemeanor class 1

or 2 under Chapter 20 (traffic offenses). N.C. Gen. Stat. § 15A-1340.21(b) (2015).

Only the Michigan conviction is handwritten on the form, described as follows:

 Source             Offenses                File No.         Date of         County          Class
  code                                                      Conviction   (name of State if
                                                                             not NC)
           Failure to Register -- Sex 6207711-          5-12-06          Oakland Co., I
           Offender                   FH                                 MI


       2 Defendant’s record level was calculated on the standard form entitled “Worksheet Prior
Record Level for Felony Sentencing and Prior Conviction Level for Misdemeanor Sentencing,” Form
AOC-CR-600, Rev. 4/11.

                                             -8-
                                   STATE V. ROBINSON

                                    Opinion of the Court



The appropriate number of points are assigned to each offense as listed on the

worksheet, treating the Michigan offense at issue as a Class I felony.

      Defendant argues that since the worksheet does not clearly show that his

Michigan conviction is classified as a felony in Michigan, “[t]his leaves us with a

stipulation to imprecise facts beyond the existence of the conviction and the name of

the offense, which does not explicitly state its category as felony or misdemeanor.”

The State did not present any evidence regarding the Michigan conviction or its

classification in Michigan. The State argues that the Michigan conviction was clearly

identified on the worksheet and was classified as “I,” which is the default

classification for an out-of-state felony conviction.

      In addition, the State points out that a defendant can stipulate to whether an

out-of-state conviction is a felony or misdemeanor, although he cannot stipulate to

whether the conviction is “substantially similar” to a North Carolina felony classified

above Class I.

                    According to the statute, the default
                    classification    for    out-of-state    felony
                    convictions is Class I. Where the State seeks
                    to assign an out-of-state conviction a more
                    serious classification than the default Class I
                    status, it is required to prove by the
                    preponderance of the evidence that the
                    conviction at issue is substantially similar to
                    a corresponding North Carolina felony. . . .
                    However, where the State classifies an out-of-
                    state conviction as a Class I felony, no such
                    demonstration is required. Unless the State


                                           -9-
                                    STATE V. ROBINSON

                                     Opinion of the Court



                     proves by a preponderance of the evidence
                     that the out-of-state felony convictions are
                     substantially similar to North Carolina
                     offenses that are classified as Class I felonies
                     or higher, the trial court must classify the out-
                     of-state convictions as Class I felonies for
                     sentencing purposes.

              Thus, while the trial court may not accept a stipulation to
              the effect that a particular out-of-state conviction is
              substantially similar to a particular North Carolina felony
              or misdemeanor, it may accept a stipulation that the
              defendant in question has been convicted of a particular
              out-of-state offense and that this offense is either a felony
              or a misdemeanor under the law of that jurisdiction.

State v. Bohler, 198 N.C. App. 631, 637-38, 681 S.E.2d 801, 806 (2009) (citations,

quotation marks, and brackets omitted).

       This Court has noted that “[w]hile we recognize that a prior record level

worksheet alone is insufficient to prove the existence of a prior conviction, . . . it is the

classification, rather than the mere existence, of the [out-of-state] conviction that is

at issue in the instance case.” State v. Threadgill, 227 N.C. App. 175, 179, 741 S.E.2d
677, 680 (2013), cert. denied, __ U.S. __, 187 L. Ed. 2d 821, 134 S. Ct. 961 (2014). In

Threadgill, this Court concluded that the defendant’s silence “regarding the

worksheet’s classification of the [out-of-state] conviction as a Class I felony

constituted a stipulation with respect to that classification.” Id. at 180, 741 S.E.2d

at 681. See also State v. Eubanks, 151 N.C. App. 499, 506, 565 S.E.2d 738, 743 (2002)

(“Likewise, we hold that the statements made by the attorney representing defendant



                                            - 10 -
                                   STATE V. ROBINSON

                                    Opinion of the Court



in the present case may reasonably be construed as a stipulation by defendant that

he had been convicted of the charges listed on the worksheet. We also note that

defendant has not asserted in his appellate brief that any of the prior convictions

listed on the worksheet do not, in fact, exist.”).

       Here, the plea colloquy shows that defendant similarly raised no questions or

objections regarding the information listed on the worksheet and that he stipulated

to the record level as calculated on it:

                     THE COURT: All right, then we have an agreement
              of a prior record level of IV; is that right?
                     [DEFENSE COUNSEL]: Yes, Your Honor.
                     [THE STATE]: Yes, sir.

       In State v. Edgar, __ N.C. App. __, 777 S.E.2d 766 (2015), we held that the trial

court may accept a stipulation that an out-of-state offense is classified as a

misdemeanor or a felony:

              “[W]hile [the] trial court may not accept a stipulation to the
              effect that a particular out-of-state conviction is
              ‘substantially similar’ to a particular North Carolina felony
              or misdemeanor, it may accept a stipulation that the
              defendant in question has been convicted of a particular
              out-of-state offense and that this offense is either a felony
              or a misdemeanor under the law of that jurisdiction.”

Id. at __, 777 S.E.2d at 769-70 (quoting Bohler, 198 N.C. App. at 637-38, 681 S.E.2d

at 806). A stipulation to a defendant’s prior out-of-state conviction being classified as

the default Class I felony, as opposed to a stipulation as to the similarity of his




                                           - 11 -
                                  STATE V. ROBINSON

                                   Opinion of the Court



Michigan offense to a North Carolina offense, does not implicate a question of law.

Id. at __, 777 S.E.2d at 769.

      Although the worksheet did not specifically classify the Michigan conviction as

a “felony,” the classification of “I” clearly showed that defendant was stipulating that

the conviction was in fact a felony which would be classified at the default level.

Under these facts, defense counsel’s statements can “reasonably be construed as a

stipulation” to the prior convictions listed on his worksheet. Eubanks, 151 N.C. App.

at 506, 565 S.E.2d at 743. Because defendant stipulated to the Michigan conviction

and its classification as a Class I felony, both on the worksheet and during his plea,

the “stipulation as to his prior record level and his agreement to the sentence imposed

in his plea arrangement were effective and binding.” Edgar, __ N.C. App. at __, 777

S.E.2d at 770. This argument is without merit.

              III.   Sex Offender Registry and Satellite Based Monitoring

      Defendant next argues that the trial court erred in finding that defendant had

been convicted of an offense against a minor and requests that this Court vacate and

remand the sex offender registry and SBM orders due to this erroneous finding.

      In SBM cases, “ ‘we review the trial court’s findings of fact to determine

whether they are supported by competent record evidence, and we review the trial

court’s conclusions of law for legal accuracy and to ensure that those conclusions

reflect a correct application of law to the facts found.’ ” Singleton, 201 N.C. App. at



                                          - 12 -
                                  STATE V. ROBINSON

                                   Opinion of the Court



626, 689 S.E.2d at 566 (quoting State v. Kilby, 198 N.C. App. 363, 367, 679 S.E.2d
430, 432 (2009) (brackets omitted)).

      The issue before this Court concerns a clerical error that occurred when the

trial court filled out the form orders pertaining to both sex offender registry and SBM.

The State essentially conceded the existence of this error but argues that the error is

harmless since defendant would still be required to register as a sex offender and

enroll in SBM even without the erroneous findings.

      This Court has previously recognized that

             in the process of checking boxes on form orders, it is
             possible for the wrong box to be marked inadvertently,
             creating a clerical error which can be corrected upon
             remand. When, on appeal, a clerical error is discovered in
             the trial court’s judgment or order, it is appropriate to
             remand the case to the trial court for correction because of
             the importance that the record speak the truth. A clerical
             error has been defined as an error resulting from a minor
             mistake or inadvertence, especially in writing or copying
             something on the record, and not from judicial reasoning or
             determination.

State v. May, 207 N.C. App. 260, 262-63, 700 S.E.2d 42, 44 (2010) (citations, quotation

marks, and brackets omitted).

      In May, the trial court mistakenly checked Box 1(a) instead of Box 1(b) under

the findings of fact section of the SBM order. Id. at 262, 700 S.E.2d at 44. Although

the trial judge noticed the mistake during the hearing and called attention to its need

for correction, the filed order in the record on appeal still contained the erroneously

checked Box 1(a) and unchecked Box 1(b). Id. We held that such error was “clerical

                                          - 13 -
                                  STATE V. ROBINSON

                                   Opinion of the Court



in nature[.]” Id. at 263, 700 S.E.2d at 44. Because the defendant admitted “that he

pled guilty to one count of taking indecent liberties with a child, which he concedes is

a ‘sexually violent offense,’ [this Court remanded] this matter to the trial court for

limited purpose of correcting the clerical error[.]” Id.

      Here, the trial court’s findings for both the sex offender registry and SBM

orders included checked boxes for Box 1(b) -- that defendant had been convicted of “a

sexually violent offense under G.S. 14-208.6(5)”; Box 3 -- that defendant is a recidivist;

and Box 5 -- that the offenses “did involve the physical, mental, or sexual abuse of a

minor.” However, the form orders also included the checked box for Box 1(a), finding

that defendant had been convicted of “an offense against a minor under G.S. 14-

208.6(1m),” which only applies to kidnapping, abduction of children, and felonious

restraint.

      Although the trial court did mistakenly find that defendant had been convicted

of an offense against a minor, such error merely amounts to a clerical error. Because

defendant admits that he pled guilty to attempted statutory rape and indecent

liberties with a minor child and does not contest that those offenses are not, in fact,

reportable sexually violent offenses, and because we find that the mistake in the trial

court’s order amounts only to clerical error, we, therefore, “remand this matter to the

trial court for the limited purpose of correcting the clerical error[s].” May, 207 N.C.

App. at 263, 700 S.E.2d at 44.



                                          - 14 -
                                 STATE V. ROBINSON

                                  Opinion of the Court



                                   IV.     Conclusion

      For the foregoing reasons, we conclude that the trial court did not err in

calculating defendant’s prior record level. Furthermore, the trial court’s mistakes on

the judgment forms for the sex offender registry and SBM orders amount only to

clerical errors which may easily be corrected on remand.

      AFFIRMED IN PART AND REMANDED IN PART.

      Judges BRYANT and DIETZ concur.




                                         - 15 -